Citation Nr: 0217340	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-06 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU), due to service-connected 
disabilities.  



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran served on active duty from August 1951 to August 
1953, including during the Korean Conflict when he was 
awarded the Purple Heart Medal for combat wounds sustained 
in a mine explosion.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in June and December 2001 by 
the St. Paul, Minnesota, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA), 
which denied entitlement to TDIU benefits.  In June 2001, 
the RO also denied entitlement to increased ratings for 
individual service-connected disabilities, but in the notice 
of disagreement (NOD) of January 2002 and the substantive 
appeal of June 2002 the veteran and his representative have 
made it clear that they are appealing only the issue of 
entitlement to TDIU.  


FINDING OF FACT

The veteran's service-connected disabilities render him 
unable to engage in a substantially gainful occupation.  


CONCLUSION OF LAW

The veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, and a total disability rating is warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991; Supp. 2001); 38 
C.F.R. §§ 3.321(b)(1), 3.340, 3.34l, Part 4, §§ 4.16(a),(b) 
(2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the service-
connected disabilities have rendered the veteran incapable 
of securing and maintaining substantially gainful 
employment.  

The Board will initially discuss certain preliminary 
matters.  The Board will then address the pertinent law and 
regulations and their application to the evidence.  


The VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)  [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. ].  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect 
to its duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  Except 
for the provisions pertaining to claims to reopen based upon 
the submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In February 2001, the RO provided the appellant detailed 
information concerning the VCAA, including what evidence was 
needed to support the claim, VA's duty to assist in 
obtaining evidence, and what was required of the appellant 
in obtaining evidence.  The RO afforded the veteran multiple 
medical examinations in January and March 2001.  

In February 2002, the RO again contacted the appellant 
regarding evidence development and what was required.  The 
veteran was further informed that if had any questions about 
any matter he should consult the VA at the toll free 
telephone number provided in the letter.  

In April 2002, the RO forwarded a statement of the case 
(SOC) to the veteran setting forth the evidence that had 
been considered, the law and regulations applicable to the 
claim, the decision made, and the reasons for the decision.  

In written statements, including the substantive appeal of 
June 2002, the veteran has indicated that he does not wish a 
hearing on the issue presented.  

In June 2002, the representative requested an opinion from a 
rehabilitation specialist.  For reasons that will become 
apparent it is the judgment of the Board that this will not 
be necessary.  

In October 2002, the RO informed the veteran that his appeal 
had been certified to the Board of Veterans' Appeals and his 
VA records were being transferred there.  He was informed 
that he still had 90 days from the date of the letter, to 
ask to appear personally before the Board and give testimony 
concerning his appeal, and that he could send the Board 
additional evidence concerning his appeal.  He was informed 
not to send any new evidence or a request for a hearing or 
to appoint or change a representative to the RO, but rather 
to send them directly to the Board at an address which was 
provided to him in the letter.  

Through these documents described herein the appellant has 
been informed of the types of evidence necessary to support 
the claim, how it could be obtained, what assistance was 
available, the applicable law and regulations, and why the 
decision was made.  VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  No 
further communication has been received from the veteran or 
his representative at the time this decision is being made.  

Here, based on the statements by the veteran and his 
representative of record it is apparent that no further 
evidence exists.  Further, any procedural deficiencies 
evident have been rectified subsequently through information 
furnished by the RO.  Hence, the Board finds that it may 
consider the merits of the claim without prejudice to the 
appellant.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  
As such, the Board will itself apply the current standard of 
review set forth below in evaluating the veteran's claim.  

In sum, the appellant has been given ample opportunity to 
present evidence and argument in support of the claim and he 
has been afforded pertinent medical examinations.  On the 
basis of review of the claims folder, there is no indication 
that there is further evidence or argument to submit.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the 
appellant does not appear to contend otherwise.  
Accordingly, the Board will proceed to a decision on the 
merits.  


Standard of Review

The current standard of review is that after the evidence 
has been assembled, it is the Board's responsibility to 
evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
Supp. 2001).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  


Pertinent Law and Regulations

Total ratings are authorized for any disability, or 
combination of disabilities, for which the Rating Schedule 
prescribes a 100 percent evaluation or, with less 
disability, where the requirements of 38 C.F.R. § 4.16 are 
met. See 38 C.F.R. §§ 3.340, 4.15 (2002).  However, if the 
total rating is based on a disability, or combination of 
disabilities, for which the Rating Schedule provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age. See 
38 U.S.C.A. § 1155; 38 C.F.R. § 3.341 (2002).  Furthermore, 
entitlement to individual unemployability for compensation 
must be established solely on the basis of impairment 
arising from service-connected disabilities.  See 38 C.F.R. 
§ 3.341(a) (2002); Blackburn v. Brown, 4 Vet. App. 395, 398 
(1993).

Total disability ratings for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2002).  


Analysis

The veteran's service-connected disabilities consist of 
residuals of shell fragment wound of the abdomen with liver 
injury, assigned a 40 percent disability evaluation; 
residuals of shell fragment wound of the left eye with 
complete optic atrophy, assigned a 30 percent disability 
evaluation; residuals of shell fragment wound of the right 
arm with partial paralysis of the ulnar nerve and damage to 
Muscle Group V, assigned a 30 percent disability evaluation; 
anxiety reaction, assigned a 30 percent disability 
evaluation; residuals of shell fragment wound with scars of 
the upper and lower extremities, assigned a noncompensable 
disability evaluation; and nerve deafness, assigned a 
noncompensable disability evaluation.  The combined service-
connected disability rating is 80 percent and the veteran is 
entitled to special monthly compensation under 38 U.S.C.A. 
§ 1114, subsection (k) and 38 C.F.R. § 3.350 (a) (2002) on 
account of loss of use of one eye.  

In this case, the veteran's combined service-connected 
disability rating is 80 percent.  Thus, the veteran meets 
the schedular criteria for a TDIU.  Therefore, it is 
necessary to consider whether the service- connected 
disabilities render the veteran unable to engage in 
substantially gainful employment.  

The record shows that the veteran has not engaged in 
substantially gainful employment since December 1997.  He 
has reported a high school education and more than twenty-
two years occupational experience as a maintenance worker.  
Since 1993 he has been a school crossing guard for 16 hours 
a week during the school year.  

Admittedly, VA's general medical examiner in January 2001 
indicated that the veteran was qualified for employment, 
however, it was not indicated that this would be 
substantially gainful employment and the examiner listed 
numerous qualifications for any form of employment.  
Specifically, it was noted that the veteran would require a 
minimum of a one hour lunch break per day and two 30 minute 
coffee breaks daily, that he was precluded from lifting, 
operating machinery or driving vehicles, and would require 
transportation to and from work.  Further, there could not 
be any exposure to stressful situations, noxious fumes or 
agents, and he would have to work in a temperature 
controlled environment at all times with restroom facilities 
on the work site.  These restrictions were considered by the 
examiner to be permanent.  

On VA examinations in March 2001, it was recorded that the 
veteran has difficulty understanding in noise; that he is 
totally blind in the left eye with retained shrapnel in the 
eye; that he experiences nightmares; that he has recurring 
acid stomach problems; and that he has a paralyzed ulnar 
nerve with numbness of the fifth finger and on the lateral 
half of the fourth finger.  

In sum, the veteran has service-connected visual and hearing 
problems, including total blindness of the left eye, 
physical limitations due to nerve paralysis, an anxiety 
reaction producing decrease in work efficiency, and multiple 
scarring including post-operative residuals of abdominal 
wounds with liver involvement.  

Here, the fact that the veteran is attempting to once again 
contribute to our country despite his infirmities by being a 
school crossing guard should not be held against him.  It is 
apparent that the veteran engages in this work for very 
limited hours and only during the part of the year when 
school is in session.  It is clear that this activity may 
not reasonably be considered to be substantially gainful 
employment in any applicable context regarding entitlement 
to VA benefits.  

In the judgment of the Board, when all the veteran's 
service-connected disabilities are considered, including 
both the multiple physical disabilities coupled with 
periodic anxiety producing decrease in work efficiency, the 
total degree of interference with employment experienced by 
the veteran is severe.  Resolving doubt in favor of the 
veteran, as is required under 38 U.S.C.A. § 5107(b) (West 
Supp. 2001), the evidence is sufficient to support a finding 
that the service-connected disabilities render the veteran 
unable to engage in a substantially gainful occupation.  For 
this reason, a total disability rating based on 
unemployability is warranted and hereby assigned.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted, subject to controlling regulations governing the 
payment of monetary awards.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

